PER CURIAM
Percy Downer appeals the denial of his Rule 24.035 motion for postconviction relief without an evidentiary hearing. Downer claims the motion court erred in denying his Rule 24.035 motion because plea counsel was ineffective for failing to file a motion to dismiss two of the three assault charges against him based on the double jeopardy clause. He similarly claims the plea court violated his right to be free from double jeopardy by accepting his plea, and that his plea was not knowing, voluntary, and intelligent because he was mistakenly led to believe by plea counsel *2he would receive probation by entering a blind Alford plea but was instead sentenced to thirty years' imprisonment. Because we do not find the motion court's findings and conclusions to be clearly erroneous, we affirm. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).